Citation Nr: 1748836	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  09-07 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a vertigo disorder, manifested by dizziness and loss of balance, to include as due to nerve damage caused by medication for service-connected left shoulder disability and/or in-service noise exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel

INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from November 1972 to November 1976.

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. The Veteran filed a Notice of Disagreement (NOD) in May 2008 and a Statement of the Case (SOC) was issued in February 2009. The Veteran filed his Substantive Appeal via VA Form 9 in March 2009. Thus, the Veteran perfected a timely appeal of the issues.

In October 2010, the Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file. In July 2017, the Veteran was notified that the VLJ who conducted his hearing was no longer employed by the Board. The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal. 38 U.S.C. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2016). In July 2017 the Veteran indicated that he did not wish to appear at another Board hearing and requested that his claim be considered on the evidence of record.  

This claim was previously before the Board in December 2010, October 2013, December 2015, and April 2017 at which times the Board remanded the Veteran's claim for further development. The matter now returns to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.



FINDINGS OF FACT

1. The Veteran's vertigo disorder, manifested by dizziness and loss of balance, did not begin in service and was not otherwise related to his military service, including in-service noise exposure. 

2. The Veteran's vertigo disorder was not proximately caused by or aggravated by medications taken to treat his service-connected left shoulder disability.

3. The Veteran's vertigo disorder was not proximately caused by or aggravated by in service-noise exposure or nerve damage caused to his ears as a result of medications taken to treat his service-connected left shoulder disability.


CONCLUSION OF LAW

The criteria for establishing service connection for a vertigo disorder, manifested by dizziness and loss of balance, including on a secondary basis, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a February 2008 letter which was sent prior to the initial unfavorable decision. Such letter advised the Veteran of the evidence and information necessary to substantiate his claim. Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information. 

VA has obtained service treatment records, post-service VA and private medical treatment records as well as Social Security disability (SSA) records. The Veteran was afforded several VA examinations as well as the opportunity to give testimony before the Board. All known and available records relevant to the issue decided below have been obtained and associated with the Veteran's electronic claims file, and the Veteran has not contended otherwise. 

The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

As noted above, in April 2017, the Board remanded this matter to the AOJ for further development. The AOJ completed all requested development and the Board finds that there has been substantial compliance with the prior remand instructions such that no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

II. Service Connection

Applicable Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, under 38 C.F.R. § 3.303 (b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309 (a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or, (2) where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection. 38 C.F.R. § 3.303 (b) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a) (2016). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App 370, 374 (2002).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Factual Background

A November 1974 service treatment record notes that the Veteran reported shortness of breath and "dizzy spells" while in service. The record noted that the Veteran believed these symptoms were due to smoking. The medical provider, at the time, found no objective findings and offered no diagnosis. See November 25, 1974 Treatment Note.  

In an April 1993 statement, the Veteran reported dizziness which he associated with aspirin he was taking for his service-connected left shoulder. See April 1993 Statement in Support of Claim.

The Veteran underwent an ear examination in January 2009. The Veteran reported vertigo spells ranging from twice a day to two times a week that occurred spontaneously with accompanying nausea but no vomiting. The Veteran denied fluctuating hearing loss or tinnitus during these episodes of vertigo. He reported that these dizzy spells started with the onset of taking NSAIDs for his left shoulder pain. The examiner noted that on the limited examination the Veteran had that day that he did not have any nystagmus in the Dix-Hallpike position; however he did have subjective dizziness when going from the laying to the sitting position. The examiner opined that the dizziness was not caused by or the result of the Veteran's tinnitus. See January 2009 VA Examination.
Subsequently, the Veteran testified at a Board hearing in October 2010. He asserted his belief that he had nerve damage caused by repeated and continuous use of nonsteroidal anti-inflammatory drugs (NSAID) and anti-inflammatory drugs of different kinds which were prescribed to him by VA doctors to treat his service-connected arthritic left shoulder. The Veteran contended that the nerve damage was to his inner ears and that it was his belief that such damage was the cause of his dizziness. See October 2010 Hearing Transcript. 

The Veteran stated that he had severe adverse reactions to ibuprofen and all NSAIDs. He testified that he began taking NSAIDs for his shoulder in 1993 or 1994 and that the pills for his shoulder hurt his ears. He has contended that the use of the NSAIDs for his left shoulder and/or their effect on his ears were both factors in his dizziness and loss of balance. The Veteran reported that his dizziness gets worse over the course of the day with scattered thoughts and difficulty concentrating. He reported experiencing nausea and frequent falling, particularly in the dark. Id.

The Veteran underwent a VA examination in March 2011. The examiner noted that the Veteran had taken nonsteroidal anti-inflammatory medications in the past. The Veteran contended that those medications caused damage to his ears and caused him to have difficulty with dizziness. The examiner conducted a review of the medical literature and noted that although a vestibulopathy could explain some of his symptoms, review of published medical research in peer review journals did not disclose evidence that nonsteroidal anti-inflammatory medications cause long-term dizziness. In addition, the Veteran did not have evidence of either a central neurological process or a peripheral neurological process, i.e., a vestibulopathy or vestibular nerve damage, which would cause symptoms such as those he had described. Therefore, the examiner opined, it was less likely than not that medications used for treatment of the Veteran's left shoulder condition caused or aggravated the disorder manifested by dizziness and loss of balance. Further, the examiner noted that while the Veteran may have had in-service noise exposure, that such noise exposure does not cause long term dizziness. Therefore, it was less likely than not that the Veteran's current disorder manifested by dizziness and loss of balance was caused or aggravated by in-service noise exposure. See March 2011 VA Examination. 
 
The Veteran was next afforded a VA Examination in February 2016. He reported that he first began having dizziness in September 1993 after he took aspirin for joint pain. He stated that since then he had experienced dizziness every day and that it became constant. His dizziness worsened when he moved his head quickly or when riding in a car. The examiner reported that the Veteran had extensive evaluation of his dizziness, including ENG and MRI/MRA of the brain in 2010. Findings on the MRI showed only supratentorial white matter changes but nothing to explain his symptoms. The MRA was normal. ENG showed normal peripheral nerves and suggested a central nervous system etiology, although the test was considered to be influenced by the Veteran's use of Xanax. The examiner stated that as of yet no clear etiology for the symptoms of dizziness and loss of balance had been determined. See February 2016 VA Examination. 

The examiner noted that the Veteran had a diagnosis of vertigo but that the date of diagnosis was unknown. She opined that it was less likely than not (less than 50 percent probability) that the Veteran's vertigo was incurred in or caused by military service. As rationale, she noted that review of the Veteran's STRs did not reveal symptoms, diagnosis, or treatment of a condition or conditions having to do with dizziness or loss of balance. In addition, the Veteran's examination revealed signs of diabetic neuropathy which she noted can cause loss of balance, especially in darkness, as the Veteran had described. Id.

The examiner further opined that it was less likely than not (less than 50 percent probability) that the Veteran's vertigo was proximately due to or the result of his service connected conditions. As rationale, she noted that the Veteran's impairment of the clavicle/scapula was not related to or a cause of dizziness or lack of balance. Regarding the Veteran's service-connected hearing loss and tinnitus, the examiner noted that although those conditions are sometimes associated with loss of balance or dizziness, as in conditions such as Meniere's disease, those conditions are not causes of dizziness or loss of balance. Rather, they are themselves a sequela of the same disease, injury, or process that is causing the loss of balance or dizziness. In addition, the examiner repeated her explanation of the link between diabetic neuropathy and loss of balance. Id.

Regarding the question of whether the Veteran's dizziness and loss of balance had been aggravated beyond its natural progression by the Veteran's service-connected conditions, the examiner indicated that she could not determine a baseline level of severity of the Veteran's vertigo. She stated that she could not do so because medical evidence was not sufficient to support a baseline level of severity. The examiner opined that it was less likely than not that the Veteran's dizziness and loss of balance was aggravated beyond their normal course by his service-connected conditions. As rationale she noted that as none of the Veteran's service-connected conditions are causes of loss of balance or dizziness that they also do not affect or cause aggravation of that condition. Id. 
  
An addendum opinion was provided in May 2017, principally to address the issue of whether the Veteran had experienced symptoms of vertigo in service based upon the aforementioned November 1974 treatment note. The examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's current vertigo disorder was incurred in or caused by his military service. As rationale, the examiner stated that review of the STRs did not indicate that the Veteran had complaints of, evaluation of, diagnosis of, or treatment of vertigo in service. The examiner acknowledged the November 1974 notation of shortness of breath and dizzy spells, noting that the Veteran attributed those to smoking. There were no other entries in the STRs which substantiated a history of dizziness or dizzy spells while the Veteran was in service. The examiner opined that therefore there is a lack of chronicity or continuity between the one-time mention of dizziness in service and the Veteran's current disorder. The examiner further noted that during his February 2016 examination, the Veteran reported to her that his vertigo had begun in September 1993. Taking all of those factors into consideration, the examiner concluded that it was less likely than not that the Veteran's vertigo disorder began during his military service. See May 2017 Addendum Medical Opinion.

The examiner further opined that it was less likely than not (less than 50 percent probability) that the Veteran's current vertigo disorder was proximately due to or the result of his use of medication to treat his service-connected left shoulder. As rationale she noted that review of literature published in peer-reviewed medical journals revealed a paucity of reports of vertigo associated with NSAID use. Vertigo has been reported with ibuprofen overdose, however the Veteran's medical record did not document that any such ibuprofen over dosage had occurred. Salicylates and most NSAIDs in high doses can cause mild to moderate hearing loss. Morphologic studies suggest that no permanent cochlear damage occurs with salicylate ototoxicity. Vertigo is not mentioned in relationship with salicylate or NSAID toxicity with the above mentioned exception. Therefore the examiner opined that it was less likely than not that the Veteran's current vertigo disorder was caused or aggravated by his use of nonsteroidal anti-inflammatory medications. Id.

The examiner indicated that she could not determine a baseline level of severity for the Veteran's vertigo disorder based upon the medical evidence available prior to aggravation or the earliest medical evidence following aggravation by the Veteran's service connected conditions because the medical evidence was not sufficient to support a determination of a baseline level of severity. Nonetheless she opined that it was not at least as likely as not that the Veteran's vertigo disorder was aggravated beyond its natural progression by his service connected condition. Her rationale was the same aforementioned discussion of the relationship between vertigo and NSAIDs. Id. 

Analysis

As an initial matter, the Board finds that the evidence of record supports a finding that the Veteran has a current diagnosis of vertigo. Throughout the appeal period, and indeed records dating back to the 1990s, the Veteran has sought treatment for a disability manifested by dizziness and loss of balance.

While the record contains a November 1974 treatment note regarding shortness of breath and dizziness in service, the record reflects that the Veteran has never contended that his vertigo began in service. Rather, he has consistently asserted both in his Board hearing and on several VA examinations that his condition began in approximately 1993 and that he attributed the condition to medications, specifically NSAIDS, he was taking for his left shoulder. In any event, the author of the February 2016 VA examination opinion and the February 2017 addendum opinion found a negative nexus between the Veteran's vertigo and any in-service event or occurrence. As rationale she noted the lack of complaints or treatment for symptoms of dizziness or loss of balance in service, other than the 1974 notation. The fact that there were no other reports of symptoms, as well as the Veteran's own consistent statements that his dizziness did not begin until the early 1990s, all weigh against a finding that his vertigo began in service. The Board finds that vertigo was not clinically shown to a compensable degree within one year following the Veteran's discharge from service. Additionally, The Veteran also does not contend that his dizziness manifested within a year of his discharge from service. Therefore, service connection for a disability manifested by dizziness, specifically vertigo is not warranted on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309.

The Board further finds that service connection is not warranted on a secondary basis. The medical evidence of record establishes that the Veteran's vertigo was unrelated to his service connected tinnitus or hearing loss. See January 2009 VA Examination. Further, noise exposure has not been known to cause long term dizziness and the Veteran did not exhibit neurological processes or nerve damage which would have caused the types of symptoms he has complained of. See March 2011 VA Examination. Lastly, as to the Veteran's main contention that his vertigo is in some way caused by his use of NSAIDs, the examiner who authored the February 2016 and May 2017 VA opinions indicated that the relevant medical literature and the evidence of record  do not support an association between vertigo and NSAID use. See February 2016 VA Examination.

The Board finds the VA medical opinions of record to be highly probative. The examiners thoroughly reviewed the Veteran's records and lay testimony as well as pertinent medical literature. The examiners also provided adequate rationales as to why they thought that the Veteran's current vertigo was not at least as likely as not related to service or caused by or aggravated by his use of NSAIDs.

Notably, the Veteran has not submitted any conflicting evidence or any private medical opinions that are contrary to the VA examiners' conclusions. As such, service connection cannot be established on either a direct or secondary basis.

The Board notes the Veteran's assertions that his current vertigo is secondary to his use of medications for his service-connected left shoulder disability and nerve damage that he believes was done to his ears which are service-connected for hearing loss and tinnitus. The Board does not doubt the sincerity of the Veteran's beliefs that his vertigo is proximately caused by or aggravated by these factors. However, the diagnosis and etiology of a disability manifested by dizziness and lack of balance, such as vertigo falls outside the realm of common knowledge of a lay person.  In this regard, while the Appellant can competently report his symptoms, any opinion regarding a current diagnosis or etiology of vertigo requires medical expertise that the Appellant has not demonstrated.  Jandreau, supra.  As such, the Board assigns no probative weight to the Appellant's assertions that his current vertigo is in anyway related to his military service or service-connected conditions.

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's vertigo and his military service, his use of medications for his service-connected left shoulder disability, or any nerve damage related to his service connected hearing loss and tinnitus. Therefore, the Board finds that the claim for entitlement to service connection for vertigo, to include as due to nerve damage caused by medication for service-connected left shoulder disability and/or in-service noise exposure must be denied.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. §5107 (b); 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a vertigo disorder, manifested by dizziness and loss of balance, to include as due to nerve damage caused by medication for service-connected left shoulder disability and/or in-service noise exposure is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


